Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 1 of 21 PageID #: 832




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:17-CV-00684-GNS-CHL

  WILLIAM OTTO AYERS                                                                  PETITIONER

  v.

  JOHNATHAN HALL, et al.                                                          RESPONDENTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Petitioner’s Objection (DN 40) to the Magistrate Judge’s

 Findings of Fact, Conclusions of Law, and Recommendation (“R&R”) (DN 35). This matter is

 now ripe for adjudication. For the reasons that follow, the Magistrate Judge’s R&R is ADOPTED,

 Petitioner’s Objection is OVERRULED, and Petitioner’s Petition for Writ of Habeas Corpus (DN

 1) is DISMISSED WITH PREJUDICE.

                                     I.      BACKGROUND

        A.      Statement of Facts

        On June 11, 2012, police were called regarding a vehicle parked in a vacant lot in

 Louisville, Kentucky. (R&R 2, DN 35). Upon approaching the lot, the police officers noticed a

 known prostitute leaving the area. (R&R 2). The officers then encountered Petitioner William

 Otto Ayers (“Ayers”), who was in a state of partial undress and who could not provide a driver’s

 license. (R&R 2). The officers informed Ayers that he could walk away from the location, call

 someone to pick him up, or ride with the officers to his destination of choice—all options that

 Ayers appears to have declined. (R&R 2). Ayers was subsequently arrested and charged in

 Commonwealth v. William O. Ayers, Jefferson District Court, No. 12-M-13071, with three counts:

 (1) criminal trespass in the third degree, KRS 511.080; (2) loitering for prostitution purposes, KRS

 529.080; and (3) license to be in possession and to be shown on demand, KRS 186.510. (R&R 1).

                                                  1
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 2 of 21 PageID #: 833




        For reasons which are unclear, Ayers’ first trial before the Jefferson District Court ended

 in a mistrial. (R&R 2). At a hearing outside of the presence of the jury, the prostitute from the

 night in question testified in detail about the sexual encounter with Ayers, noting specifically that

 Ayers was a patron rather than a prostitute. (R&R 2). Ayers then moved to dismiss the prostitution

 charge contending that KRS 529.080 did not apply to him because he was the patron of a prostitute,

 not a prostitute. (R&R 2). The Jefferson District Court denied this motion and allowed the three

 charges to proceed to a second trial. (R&R 2). At the second trial, the prostitute again relayed the

 graphic details of the encounter with Ayers, this time before the jury. (R&R 2). The Jefferson

 District Court ultimately granted a directed verdict of not guilty on the loitering for prostitution

 charge and turned the other two charges over to the jury. (R&R 2). The jury found Ayers guilty

 on the other two counts, and, on November 13, 2014, Ayers was sentenced to 90 days confinement

 followed by two years of conditional discharge.1

        Ayers then directly appealed his case to the Jefferson Circuit Court, which rejected each of

 his arguments and affirmed the judgment and conviction of the Jefferson District Court. (R&R 2-

 3).   Notably, although Ayers requested palpable error review of his license in possession

 conviction, the Jefferson Circuit Court affirmed without explicitly conducting this review pursuant

 to Ky. R. Crim. P. 10.26 [hereinafter RCr]. (R&R 12). Both the Kentucky Court of Appeals and

 the Kentucky Supreme Court subsequently denied Ayers’ requests for discretionary review. (R&R

 3).




 1
  These facts were thoroughly outlined by the Jefferson Circuit Court’s decision, which is available
 at DN 14-5 at 100-01.
                                                  2
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 3 of 21 PageID #: 834




        B.      Procedural History

        On November 15, 2017, Ayers initiated this Petition for Writ of Habeas Corpus under 28

 U.S.C. § 2254 raising three distinct grounds for relief:

        (1) that the state trial court violated his constitutional rights when it denied his
        motion for a directed verdict when the evidence of record established Ayers was
        not a licensee, a requisite element of violating KRS 186.510 and the instruction to
        the jury did not require the jury to find Ayers was a licensee to find him guilty; (2)
        the state trial court denied him due process of law when it denied both of Ayers’s
        directed verdict motions on third degree criminal trespass and then refused to
        instruct the jury on the exception to the third degree criminal trespass contained in
        KRS 511.090(4); and (3) the state trial court denied Ayers due process of law when
        after evidence of the charge of loitering for prostitution purposes was presented to
        the jury, the trial court granted a directed verdict as a matter of law, but then failed
        to give a mandatory preemptory [sic] jury instruction that Ayers was not guilty of
        the charge of loitering for prostitution purposes.

 (R&R 5-6; Pet’r’s Writ Habeas Corpus 6-11). The Magistrate Judge thoroughly reviewed these

 grounds for relief and recommended denial of habeas relief on all three grounds raised. (R&R 6-

 35). Finally, the Magistrate Judge recommended that a certificate of appealability be denied for

 Grounds I and II but granted as to Ground III. (R&R 36-37). On June 22, 2020, Ayers filed a 92-

 page objection requesting that this Court reject nearly every aspect of the Magistrate Judge’s

 findings and recommendations. (Pet’r’s Obj. R&R 92, DN 40).2

                                      II.     JURISDICTION

        This Court has jurisdiction to “entertain an application for a writ of habeas corpus in behalf

 of a person in custody pursuant to the judgment of a State court” pursuant to 28 U.S.C. § 2254(a).

 A jurisdictional prerequisite to entertaining a writ of habeas corpus is that the petitioner must be

 “in custody.” 28 U.S.C. § 2254. As clarified by Ayers, he was still under conditional discharge

 when he filed the present petition, which satisfies the jurisdictional “in custody” requirement of



 2
   Ayers also filed a document making several minor amendments to his objection, none of which
 alter its substance. (Pet’r’s Am. Doc., DN 41).
                                                   3
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 4 of 21 PageID #: 835




 Section 2254. (Pet’r’s Mem. Supp. Writ Habeas Corpus 3 n.4, DN 1-1); see generally Evitts v.

 Lucey, 469 U.S. 387, 391 n.4 (1985); Sibron v. New York, 392 U.S. 40, 55-57 (1968); Carafas v.

 LaVallee, 391 U.S. 234, 238 (1968).

                                III.    STANDARD OF REVIEW

        The Anti-Terrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214

 (1996) (“AEDPA”), applies to all habeas corpus petitions filed after April 24, 1996, and requires

 “heightened respect” for legal and factual determinations made by state courts. See Herbert v.

 Billy, 160 F.3d 1131, 1134 (6th Cir. 1998). Section 2254(d), as amended by AEDPA, provides:

        An application for a writ of habeas corpus on behalf of a person in custody pursuant
        to the judgment of a State court shall not be granted with respect to any claim that
        was adjudicated on the merits in State court proceedings unless the adjudication of
        the claim—

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d).

        This is a “difficult to meet and highly deferential standard . . . .” Cullen v. Pinholster, 563

 U.S. 170, 181 (2011) (internal quotation marks omitted) (internal citation omitted) (citation

 omitted). Legal conclusions made by state courts are also given substantial deference under

 AEDPA. The Supreme Court has concluded that “a federal habeas court may overturn a state

 court’s application of federal law only if it is so erroneous that there is no possibility fairminded

 jurists could disagree that the state court's decision conflicts with this Court’s precedents.” Nevada

 v. Jackson, 569 U.S. 505, 508-09 (2013) (per curiam) (internal quotation marks omitted) (quoting

 Harrington v. Richter, 562 U.S. 86, 101 (2011)).



                                                   4
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 5 of 21 PageID #: 836




           When reviewing a magistrate judge’s report and recommendation regarding a prisoner’s

 petition for a writ of habeas corpus, “[a] judge . . . shall make a de novo determination of those

 portions of the report or specified proposed findings or recommendations to which objection is

 made.” 28 U.S.C. § 636(b)(1). A reexamination of the same argument that was presented to the

 Magistrate Judge without specific objections “wastes judicial resources rather than saving them,

 and runs contrary to the purpose of the Magistrates Act.” Howard v. Sec’y of Health & Human

 Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also Manigaulte v. C.W. Post of Long Island Univ.,

 659 F. Supp. 2d 367, 372 (E.D.N.Y. 2009) (“[W]hen a party makes only conclusory or general

 objections, or simply reiterates his original arguments, the Court reviews the Report and

 Recommendation only for clear error.” (internal quotation marks omitted) (citation omitted)).

 New arguments raised for the first time in a petitioner’s objection to a magistrate judge’s report

 and recommendation are considered waived. See Murr v. United States, 200 F.3d 895, 902 n.1

 (6th Cir. 2000). Courts have applied this general rule in the habeas corpus context. See Brewer v.

 Bottom, No. 10-26-KSF, 2012 WL 404878, at *8 (E.D. Ky. Feb. 8, 2012) (rejecting the petitioner’s

 claim in habeas petition raised for the first time in objections to the report and recommendation

 and noting that “[t]hese reasons alone are sufficient grounds to reject [the petitioner’s] objection.”).

                                         IV.     DISCUSSION

           A.     Ground I: Directed Verdict and Jury Instructions Regarding Ayers’ Status
                  as a Licensee under KRS 186.510

           Ayers’ first ground for relief takes issue with his conviction for failing to have a driver’s

 license in his possession while operating a motor vehicle pursuant to KRS 186.510.3 (Pet’r’s Mem.



 3
     This statute provides:

           The licensee shall have his or her license in his or her immediate possession at all
           times when driving a motor vehicle and shall display it upon demand to the circuit
                                                    5
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 6 of 21 PageID #: 837




 Supp. Writ Habeas Corpus 9). In short, Ayers’ contends that KRS 186.510 only applies to

 licensees, and he in fact did not have a valid driver’s license at the time of his arrest. (Pet’r’s Mem.

 Supp. Writ Habeas Corpus 10). As such, Ayers argues that Jefferson District Court should have

 granted a directed verdict on this charge, or, at the very least, tendered a jury instruction that

 required the jury to find that Ayers was a licensee as a condition of conviction. (Pet’r’s Mem.

 Supp. Writ Habeas Corpus 9-19). In the R&R, the Magistrate Judge considered these arguments

 and concluded that they were procedurally defaulted because Ayers never argued either point

 before the trial court—i.e., he never moved for a directed verdict or objected to the jury instructions

 on the grounds that he was not a licensee. (R&R 9-16).

         Much of Ayers’ objection on this point recites verbatim the arguments he raised before the

 Magistrate Judge. (Pet’r’s Mem. Supp. Writ Habeas Corpus 9-19; Pet’r’s Obj. R&R 10-14, 40-

 45). A mere recitation of arguments already raised are not objections under 28 U.S.C. § 636 and

 will not be reconsidered by this Court. See Howard, 932 F.2d at 509. Ayers specific objection

 takes issue with the Magistrate Judge’s conclusion that his licensee argument was “procedurally

 defaulted” when he failed to raise it before the Jefferson District Court. (Pet’r’s Obj. R&R 14).

         Generally speaking, a habeas corpus petitioner must exhaust state-court remedies before

 bringing a federal petition. Lovins v. Parker, 712 F.3d 283, 294 (6th Cir. 2013) (citing 28 U.S.C.

 § 2254(b), (c)). Relatedly, the procedural default rule dictates that “a federal court acting on a



         clerk or examiner, a peace officer, a member of the Department of Kentucky State
         Police, or a field deputy or inspector of the Department of Vehicle Regulation or
         Transportation Cabinet or, pursuant to KRS 67A.075 or 83A.088, a safety officer
         who is in the process of securing information to complete an accident report. It
         shall be a defense to any charge under this section if the person so charged produces
         in court an operator’s license, issued to him or her before his or her arrest and valid
         at the time of his or her arrest.

 KRS 186.510.
                                                    6
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 7 of 21 PageID #: 838




 state prisoner’s habeas petition will not review a question of federal law if the last state-court

 judgment denying relief on the claim rests on a procedural state-law ground that is ‘independent

 of the federal question and is adequate to support the judgment.’” Id. at 295 (quoting Coleman v.

 Thompson, 501 U.S. 722, 729-30 (1991)). The state court exhaustion and procedural default rules

 are premised on the premise that state courts should have “an opportunity to address those claims

 in the first instance.” Coleman, 501 U.S. at 732. A claim may be procedurally defaulted in two

 distinct circumstances:

        First, a petitioner may procedurally default a claim by failing to comply with state
        procedural rules in presenting his claim to the appropriate state court. If, due to the
        petitioner’s failure to comply with the procedural rule, the state court declines to
        reach the merits of the issue, and the state procedural rule is an independent and
        adequate grounds for precluding relief, the claim is procedurally defaulted. Second,
        a petitioner may procedurally default a claim by failing to raise a claim in state
        court, and pursue that claim through the state’s “ordinary appellate review
        procedures.” If, at the time of the federal habeas petition, state law no longer allows
        the petitioner to raise the claim, the claim is procedurally defaulted.

 Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006) (internal citations omitted) (citation

 omitted).

        The record is clear that when Ayers moved for a directed verdict on the failure to present

 a license charge, he did not specifically argue that he was not a licensee within the ambit of KRS

 186.510. (R&R 10). Similarly, he did not request a jury instruction that he must be a licensee to

 be convicted under KRS 186.510. (R&R 10). Because these arguments were not raised before

 the Jefferson District Court, the Jefferson Circuit Court declined to reach the merits of the licensee

 issue. (R&R 10). See Pate v. Commonwealth., 134 S.W.3d 593, 597 (Ky. 2004), as modified (July

 23, 2004) (holding that a directed verdict issue is not preserved for appellate review when specific

 grounds for the motion are not raised before the trial court); RCr 9.54(2) (“No party may assign as

 error the giving or the failure to give an instruction unless the party’s position has been fairly and



                                                   7
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 8 of 21 PageID #: 839




 adequately presented to the trial judge by an offered instruction or by motion, or unless the party

 makes objection before the court instructs the jury, stating specifically the matter to which the

 party objects and the ground or grounds of the objection.”).

        As noted by the Magistrate Judge, this argument was procedurally defaulted for federal

 habeas purposes. (R&R 11). Ayers’ objection contends that even though he failed to properly

 raise this issue before the trial court, the Jefferson Circuit Court should have still conducted a

 “palpable error” review pursuant to RCr 10.26. (Pet’r’s Obj. R&R 92). This rule provides:

        A palpable error which affects the substantial rights of a party may be considered
        by the court on motion for a new trial or by an appellate court on appeal, even
        though insufficiently raised or preserved for review and appropriate relief may be
        granted upon a determination that manifest injustice has resulted from the error.

 Thus, under RCr 10.26, “an unpreserved error may be noticed on appeal only if the error is

 ‘palpable’ and ‘affects the substantial rights of a party,’ and even then relief is appropriate only

 ‘upon a determination that manifest injustice has resulted from the error.’” Commonwealth v.

 Jones, 283 S.W.3d 665, 668 (Ky. 2009).

        On appeal, the Jefferson Circuit Court did not address the licensee question under the

 palpable error standard, nor did that court explain why it would not review this issue under RCr

 10.26. The Magistrate Judge considered the situation and concluded that palpable error review is

 discretionary on appeal, not mandatory. (R&R 13). After all, the plain text of the rule provides

 that a palpable error “may be considered . . . [and] review and appropriate relief may be

 granted . . . .” RCr 10.26 (emphasis added). This Court agrees with the Magistrate Judge that this

 permissive language reflects that palpable error review is within the discretion of the appellate

 court. In Shepherd v. Commonwealth, 251 S.W.3d 309 (Ky. 2008), the Kentucky Supreme Court

 held that a “general request” for palpable error review was insufficient to trigger application of

 RCr 10.26. Id. at 316. Similarly, in Trainer v. Commonwealth, No. 2010-SC-000822-MR, 2012

                                                  8
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 9 of 21 PageID #: 840




 WL 1899778 (Ky. May 24, 2012), the Kentucky Supreme Court declined to review for palpable

 error when a failure to object appeared to be a trial strategy. Id. at *10. Finally, in Gray v.

 Commonwealth, 479 S.W.3d 94 (Ky. App. 2015), the Kentucky Court of Appeals noted that “[t]he

 provisions of RCr 10.26 authorize us to consider a ‘palpable error’ even where the error was

 insufficiently preserved for review if it affects the substantial rights of a party.” Id. at 96 (emphasis

 added). This language further indicates that RCr 10.26 allows palpable error review, but it does

 not mandate it. These cases together with the language of RCr 10.26 suggest that Kentucky

 appellate courts retain some discretion over palpable error review. Ayers’ objection on this point

 does not cite to any case law to compel a contrary result.

         Regardless of the Jefferson Circuit Court’s rationale for not addressing Ayers’ conclusory

 arguments for palpable error review, the fact remains that no Kentucky state court addressed

 Ayers’ licensee argument on the merits. Rather, this issue was not presented to the Jefferson

 District Court and never addressed by the Jefferson Circuit Court. In other words, the state courts

 were unable to address this issue of state law “in the first instance” before these claims were raised

 in this habeas proceeding. See 28 U.S.C. § 2254(d) (stating that habeas corpus review applies to

 “any claim that was adjudicated on the merits in State court proceedings . . . .” (emphasis added));

 Seymour v. Walker, 224 F.3d 542, 549-50 (6th Cir. 2000) (“When a habeas petitioner fails to obtain

 consideration of a claim by a state court . . . that claim is procedurally defaulted and may not be

 considered by the federal court on habeas review.” (citations omitted)). Because this issue was

 never addressed on the merits in state court because of Ayers’ failure to comply with state

 procedural rules, this claim is procedurally defaulted.

         Ayers contends that even if the Jefferson Circuit Court’s palpable error review was so

 cursory that it did not warrant mention, this Court still should consider that determination as being



                                                    9
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 10 of 21 PageID #: 841




  “adjudicated on the merits” and therefore not procedurally defaulted. (Pet’r’s Obj. R&R 21). This

  Court has previously clarified, however, that palpable error review is only “a quasi-merits review”

  that does not save a claim from procedural default. Elery v. Smith, No. 3:16-CV-00446-GNS-

  LLK, 2019 WL 3417363, at *3 (W.D. Ky. Jan. 3, 2019), report and recommendation adopted,

  2019 WL 2503969 (W.D. Ky. June 17, 2019); see also Hinkle v. Randle, 271 F.3d 239, 244 (6th

  Cir. 2001) (“[W]e view a state appellate court’s review for plain error as the enforcement of a

  procedural default.”    (citation omitted)); Kelly v. Smith, No. 5:17-CV-437-KKC, 2019 WL

  2189511, at *10 (E.D. Ky. May 21, 2019) (“Under Sixth Circuit precedent, a state appellate court’s

  review for plain error (i.e., palpable error) is treated as the enforcement of a procedural default for

  habeas purposes.” (citations omitted)).

         Even so, a procedurally defaulted claim may still be considered if a petitioner can show

  either (1) cause and prejudice, or (2) actual innocence. Nesser v. Wolfe, 370 F. App’x 665, 669-

  70 (6th Cir. 2010); Seymour, 224 F.3d at 550. In other words, a procedural default may be excused

  to avoid a “miscarriage of justice.” Wainwright v. Sykes, 433 U.S. 72, 91 (1977). “Cause” under

  this test “must be something external to the petitioner, something that cannot fairly be attributed

  to him . . . .” Coleman, 501 U.S. at 753 (citation omitted). “Prejudice” requires a showing that

  the alleged error “so infected the entire trial that the resulting conviction violates due

  process . . . .” United States v. Frady, 456 U.S. 152, 169-70 (1982) (internal quotation marks

  omitted) (citation omitted). The Sixth Circuit has further clarified that “[h]abeas petitioners cannot

  rely on conclusory assertions of cause and prejudice to overcome procedural default; they must

  present affirmative evidence or argument as to the precise cause and prejudice produced.”

  Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir. 2006) (citation omitted). Regarding actual

  innocence, such claims are “rarely successful” and require the petitioner to put forward “new



                                                    10
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 11 of 21 PageID #: 842




  reliable evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts,

  or critical physical evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324

  (1995). “Once a petitioner has provided such new reliable evidence, the habeas court must assess

  all the evidence, including evidence ‘that was either excluded or unavailable at trial.’” Smith v.

  Warden, Toledo Corr. Inst., 780 F. App’x 208, 220 (6th Cir. 2019) (quoting Schlup, 513 U.S. at

  328).

          The Magistrate Judge considered these standards for cause, prejudice, and actual innocence

  and concluded that Ayers failed to excuse his procedural default through one of these exceptions.

  (R&R 11-13, 14-16). In particular, Ayers did not argue for cause and prejudice and did not offer

  any new evidence in support of his claim of actual innocence; rather, Ayers merely offered a new

  legal argument that could have been presented at trial. (R&R 12-13). Ayers again does not appear

  to argue the cause and prejudice exception, focusing instead on his claim for actual innocence.

  (Pet’r’s Obj. R&R 36). Ayers contends that the “new reliable evidence” he now proffers is his

  new legal argument that he should have been charged under KRS 186.620(2),4 not KRS 186.510.

  Even if this argument had merit, a new legal argument or tactic is not “new” as intended under the

  actual innocence standard—i.e., it is clearly not akin to “exculpatory scientific evidence,

  trustworthy eyewitness accounts, or critical physical evidence . . . .” Schlup, 513 U.S. at 324; see,

  e.g., Smith, 780 F. App’x at 221 (considering new evidence not presented at trial, such as lab notes

  regarding DNA testing and new DNA tests); Cleveland v. Bradshaw, 693 F.3d 626, 635 (6th Cir.

  2012) (same, but considering new recantation of eyewitness testimony, affidavits from experts,



  4
    “No person who has not applied for an operator’s license or whose operator’s license has been
  denied, canceled, suspended or revoked, or whose privilege to operate a motor vehicle has been
  withdrawn, shall operate any motor vehicle upon the highways while the license is denied,
  canceled, suspended, or revoked or his privilege to operate a motor vehicle is withdrawn, or the
  license has not been applied for.” KRS 186.620(2).
                                                   11
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 12 of 21 PageID #: 843




  and flight records); Trumbo v. Bottom, No. CV-13-275-ART, 2015 WL 5063766, at *9 (E.D. Ky.

  Aug. 26, 2015) (same, but considering newly presented medical records).

         Beyond Ayers’ conclusory statement that “[a] new legal argument that was not made at

  trial is ‘newly presented evidence’ for purposes of ‘actual innocence,’” he cites no authority

  supporting this argument. (Pet’r’s Obj. R&R 39). To the contrary, if a new legal argument is

  properly considered “new reliable evidence” for actual innocence purpose, then every procedurally

  defaulted claim would be subject to actual innocence review so long as the petitioner presented a

  new legal theory. This outcome was clearly not intended by Schlup, in which the Supreme Court

  noted that “[b]ecause such evidence is obviously unavailable in the vast majority of cases, claims

  of actual innocence are rarely successful.” Schlup, 513 U.S. at 324.

         In conclusion, Ayers’ contentions that he should have received a directed verdict or a more

  favorable jury instruction on the KRS 186.510 charge were never raised before the Jefferson

  District Court. The Jefferson Circuit Court, in turn, did not expressly consider these arguments,

  even though it presumably could have under RCr 10.26 palpable error review. Either way, these

  claims were not addressed on the merits in accordance with state procedural rules. Ayers did not

  raise the cause and prejudice exception, nor did he present any new evidence under the actual

  innocence exception. As such, this line of argument has never been adjudicated on the merits by

  any state court and is procedurally defaulted for habeas purposes.

         B.      Ground II: Directed Verdict and Jury Instruction Relating to Criminal
                 Trespass under KRS 511.080(a) and a Trespass Exception under KRS
                 511.090(4)

         Ayers’ second ground for relief takes issue with his conviction for criminal trespass

  pursuant to KRS 511.080, which provides that “[a] person is guilty of criminal trespass in the third

  degree when he knowingly enters or remains unlawfully in or upon premises.” KRS 511.080(a);



                                                  12
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 13 of 21 PageID #: 844




  (Pet’r’s Mem. Supp. Writ Habeas Corpus 19). Specifically, Ayers challenges his conviction under

  an exception set forth in KRS 511.090, which provides that one cannot commit criminal trespass

  “upon unimproved and apparently unused land which is neither fenced nor otherwise

  enclosed . . . unless notice against trespass is personally communicated to him by the owner of the

  land or some other authorized person or unless notice is given by posting in a conspicuous

  manner.” KRS 511.090(4); (Pet’r’s Mem. Supp. Writ Habeas Corpus 20). As with Ground I,

  Ayers here contends that he was entitled to a directed verdict or a jury instruction regarding this

  exception because the property in question should have qualified as “unimproved and apparently

  unused land” and the police officers were not “authorized persons” who could ask him to leave the

  property. (Pet’r’s Mem. Supp. Writ Habeas Corpus 26-32). The Magistrate Judge considered this

  argument and concluded that the state court’s determination that this exception did not apply was

  not an unreasonable determination because notice against trespass was clearly communicated to

  Ayers by the police. (R&R 21, 24).

         As with the first ground for relief, much of Ayers’ objection recites verbatim several pages

  of arguments already raised before the Magistrate Judge. (Pet’r’s Mem. Supp. Writ Habeas Corpus

  19-32; Pet’r’s Obj. R&R 49-56, 58-63). In Ayers’ present submissions, he doubles down on his

  contention that he was not criminally trespassing even after the officers asked him to leave the

  property because these officers were not “some other authorized person” under KRS 511.090(4).

  (Pet’r’s Obj. R&R 57, 64). Specifically, the thrust of Ayers’ objection is that the Jefferson District

  Court, the Jefferson Circuit Court, and the Magistrate judge all adhered to “a mistake of law that




                                                   13
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 14 of 21 PageID #: 845




  a police officer is authorized, regardless of the situation, to tell a person he is trespassing, with no

  legal authority from Kentucky or elsewhere for such a proposition.” (Pet’r’s Obj. R&R 66).

          Generally speaking, however, it is not the prerogative of a federal habeas court to determine

  whether a state court correctly applied state law. See Estelle v. McGuire, 502 U.S. 62, 67-68

  (1991) (“[I]t is not the province of a federal habeas court to reexamine state-court determinations

  on state-law questions.”).     Rather, “a federal court’s consideration of state law is limited,

  deferential, and considered only to the extent required to answer whether the application of state

  law violated the petitioner’s federal constitutional rights.” Seaman v. Washington, 506 F. App’x

  349, 357 (6th Cir. 2012) (citing Estelle, 502 U.S. at 68; 28 U.S.C. § 2241); see also Wynne v.

  Renico, 606 F.3d 867, 871 (6th Cir. 2010) (“[W]e cannot grant the writ based on our disagreement

  with ‘state-court determinations on state-law questions,’ unless the state-court determination is so

  ‘fundamentally unfair’ that it deprives a defendant of due process.” (internal citation omitted)

  (citation omitted)).

          Ayers appears to contend that the state courts’ interpretation of KRS 511.090(4) violated

  the federal “no evidence” doctrine of Thompson v. Louisville, 362 U.S. 199 (1960), and the “no

  rational trier of fact” doctrine of Jackson v. Virginia, 443 U.S. 307 (1979), such that the state court

  decisions “resulted in a decision that was contrary to, or involved an unreasonable application of,

  clearly established Federal law . . . .” 28 U.S.C. § 2254(d)(1); (Pet’r’s Obj. R&R 58-59). As the

  Sixth Circuit has interpreted Jackson, “[a] conviction is not supported by sufficient evidence if a

  rational trier of fact could not have found the essential elements of the crime beyond a reasonable

  doubt.” Nash v. Eberlin, 258 F. App’x 761, 765 (6th Cir. 2007) (citing Jackson, 443 U.S. at 319).




                                                    14
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 15 of 21 PageID #: 846




         As noted, the Jefferson Circuit Court affirmed the Jefferson District Court’s denial of a

  directed verdict and refusal to provide a jury instruction on the criminal trespass exception set forth

  in KRS 511.090(4). (R&R 20-21). Specifically, the Jefferson Circuit Court stated:

         Ayers correctly argues that KRS 511.090(4) provides a defense to criminal
         trespassing on “unimproved and apparently unused land which is neither fenced
         nor otherwise enclosed . . . unless notice against trespass is personally
         communicated to him by the owner of the land or some other authorized person or
         unless notice is given by posting in a conspicuous manner.” While the condition
         of the lot, including whether it was improved or enclosed, and the presence of
         conspicuous notice are questions of fact for the jury to determine in applying the
         defense, Ayers has proffered no evidence to address the exception to the
         conspicuous notice requirement: personal communication by the property owner
         or other authorized person. Ayers never alleged he had permission of the property
         owner to be on the lot. However, the police have the authority to ask unauthorized
         persons to leave an area.

  (R&R 21 (emphasis added)). In other words, the Jefferson Circuit Court found that, as a matter of

  law, police officers are “authorized persons” under KRS 511.090(4) who are empowered to ask a

  trespasser to vacate another’s property. The Magistrate Judge agreed with this conclusion and

  cited to Helms v. Zubaty, 495 F.3d 252 (6th Cir. 2007). (R&R 21). In Helms, the Sixth Circuit

  found that an officer had probable cause to arrest a defendant who “received and refused several

  requests to leave the office before she was arrested,” including repeated requests from a police

  officer. Id. at 259. Ayers contends that Helms is inapposite here because the police officer was

  explicitly authorized by the legal occupant of the building to remove the trespasser. (Pet’r’s Obj.

  R&R 65). Ayers’ point is well-taken and does somewhat undermine the suggestion that Helms

  stands for the proposition that a police officer is always an implicitly “authorized person” under

  KRS 511.090(4). Ayers main problem, however, is that he offers no case law to support his

  alternative reading of the statute—i.e., that a police officer is authorized to ask a trespasser to

  vacate property only when the officer has the explicit permission of the landowner. Without the

  benefit of additional case law, this Court is hard-pressed to conclude that the Kentucky state courts

                                                    15
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 16 of 21 PageID #: 847




  so badly misinterpreted state law that it resulted in a violation of clearly established federal law.

  To the contrary, the Jefferson Circuit Court’s understanding of KRS 511.090(4) comports with

  reason. Certainly, it would be unjust to convict a defendant for trespassing on land so “unimproved

  and apparent unused” that he did not even know he was trespassing. This defense completely loses

  its force, however, when police officers place a person on notice that he is trespassing and must

  vacate the property.

         Without any citation of authority to contradict the legal conclusion of the Kentucky state

  courts, Ayers has failed to demonstrate that these decisions were “contrary to, or involved an

  unreasonable application of, clearly established Federal law as determined by the Supreme Court

  of the United States . . . .” 28 U.S.C. § 2254(d)(1). The Magistrate Judge’s recommendation is

  thereby adopted, and this ground for habeas relief is rejected.

         C.      Ground III: Failure to Give a Jury Instruction After a Directed Verdict of
                 Not Guilty was Granted as to Loitering for Prostitution Purposes under KRS
                 529.080

         Ayers’ third and final ground for relief relates to the charge of loitering for prostitution

  purposes under KRS 529.080. (Pet’r’s Mem. Supp. Writ Habeas Corpus 32). At the conclusion

  of the Commonwealth’s case-in-chief, the Jefferson District Court granted a directed verdict of

  not guilty on this charge because only a prostitute can be charged under KRS 529.080, and the

  evidence demonstrated that Ayers was the patron. (Pet’r’s Mem. Supp. Writ Habeas Corpus 33).

  Even so, Jefferson District Court did not inform the jury, who heard the evidence on this charge,

  that Ayers was found not guilty. (Pet’r’s Mem. Supp. Writ Habeas Corpus 33). Ayers’ contention

  in the case sub judice is that he was prejudiced by Jefferson District Court failure to provide this

  peremptory instruction. (Pet’r’s Mem. Supp. Writ Habeas Corpus 36). The Magistrate Judge

  considered this argument and found that Ayers’ counsel never asked for such an instruction nor



                                                   16
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 17 of 21 PageID #: 848




  was the Jefferson District Court required to give one, sua sponte, such that federal habeas relief

  should be denied. (R&R 35).

         As above, much of Ayers’ objection repeats his initial motion for habeas relief. (Pet’r’s

  Mem. Supp. Writ Habeas Corpus 32-36; Pet’r’s Obj. R&R 69-73). Ayers’ objection then contends

  that an instruction that the prostitution charge was dismissed should be considered a mandatory

  peremptory instruction, not a limiting instruction. (Pet’r’s Obj. R&R 76). Ayers relies on RCr

  9.54(1), which provides in relevant part: “It shall be the duty of the court to instruct the jury in

  writing on the law of the case, which instructions shall be read to the jury prior to the closing

  summations of counsel.” Ayers argues that an instruction “on the law of the case” must necessarily

  include an instruction that one of the previously pending charges was judicially dismissed. (Pet’r’s

  Obj. R&R 80). As such, he contends that this trial error violated the clearly established federal

  law of Estelle v. Williams, 425 U.S. 501 (1976), which provides in relevant part:

         The right to a fair trial is a fundamental liberty secured by the Fourteenth
         Amendment. The presumption of innocence, although not articulated in the
         Constitution, is a basic component of a fair trial under our system of criminal
         justice. . . . To implement the presumption, courts must be alert to factors that may
         undermine the fairness of the fact-finding process. In the administration of criminal
         justice, courts must carefully guard against dilution of the principle that guilt is to
         be established by probative evidence and beyond a reasonable doubt.

  Id. at 503 (internal citation omitted) (citation omitted). In other words, Ayers’ argument is that

  the lack of an instruction that the prostitution charge was dismissed undermined his presumption

  of innocence and his right to a fair trial under the Fourteenth Amendment.

         As an initial matter, the Magistrate Judge found that Ayers is entitled to de novo review of

  this issue because the Jefferson Circuit Court failed to analyze Ayers’ arguments regarding the

  potential prejudicial effect of the prostitute’s testimony. (R&R 27); see Maples v. Stegall, 340

  F.3d 433, 436 (6th Cir. 2003) (“Where, as here, the state court did not assess the merits of a claim



                                                   17
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 18 of 21 PageID #: 849




  properly raised in a habeas petition, the deference due under AEDPA does not apply.” (citing

  Williams v. Coyle, 260 F.3d 684, 706 (6th Cir. 2001)). When a petitioner alleges constitutional

  error due to the failure to provide for a defense instruction, the query is whether the error was “a

  fundamental defect which inherently results in a complete miscarriage of justice, [or] an omission

  inconsistent with the rudimentary demands of fair procedure.” Hill v. United States, 368 U.S. 424,

  428 (1962); United States ex rel. Peery v. Sielaff, 615 F.2d 402, 404 (7th Cir. 1979). When the

  alleged error is the omission of an instruction, the petitioner’s “burden is especially heavy

  because . . . [a]n omission, or an incomplete instruction, is less likely to be prejudicial than a

  misstatement of the law.” Henderson v. Kibbe, 431 U.S. 145, 155 (1977).

         Ayers here has not demonstrated that the failure to provide a jury instruction was an error

  so egregious that it resulted in a “complete miscarriage of justice, [or] an omission inconsistent

  with the rudimentary demands of fair procedure.” To the contrary, it is unclear what specific

  prejudice Ayers faced as a result of the failure of the trial court judge to inform the jury that a

  directed verdict of dismissal was granted as to the loitering for prostitution purposes charge under

  KRS 529.080. Ayers suggests that the prostitute’s testimony about their sexual encounter—

  “Ayers had agreed to pay a prostitute for oral sex; the prostitute was not a woman, but rather a

  man; Ayers had not climaxed during the oral sex; and Ayers had not paid the twenty dollars agreed

  upon”—could allow the jury to conclude that he was “morally bankrupt and/or a pervert.” (R&R

  71-73). While this testimony may have been sensational or even inflammatory, it is unclear how

  such testimony would prejudice the jury regarding the other charges for criminal trespass and

  failing to present a driver’s license. Beyond his vague allegations that prejudice resulted, Ayers

  does not explain how this testimony could have potentially impacted the jury’s determination on

  the discrete elements of these other charges. Nor, for that matter, has Ayers provided any case law



                                                  18
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 19 of 21 PageID #: 850




  that would compel the Court to reach that conclusion. There is no indication that this mistake

  resulted in such prejudice that it amounts to a “complete miscarriage of justice” or is “inconsistent

  with the rudimentary demands of fair procedure.”

          Similarly, Ayers has failed to persuasively show that any such error violated his

  constitutional right to a presumption of innocence. It is unclear how the prostitute’s description

  of the sexual encounter with Ayers would cause the jury to presume Ayers was also guilty of

  driving without a license or criminal trespass. Moreover, as noted by the Magistrate Judge, the

  trial court actually did instruct the jury that Ayers was entitled to the presumption of innocence on

  all charges. (R&R 34). Courts generally presume that jurors heed these instructions. See United

  States v. Wright, 16 F.3d 1429, 1443 (6th Cir. 1994) (noting that there is a “presumption that a jury

  follows the instructions presented . . . .” (citation omitted)).

          In conclusion, a petitioner is not entitled to habeas relief for every mistake or error that

  might have occurred at trial. See Herrera v. Collins, 506 U.S. 390, 401 (1993) (“Federal courts

  are not forums in which to relitigate state trials.” (citation omitted)). Rather, a petitioner must

  demonstrate how these mistakes violated clearly established federal law. In this case, Ayers has

  not established that the jury instruction error rose to the level of a constitutional violation. Ayers’

  third and final ground for habeas relief is thereby rejected.

          D.      Evidentiary Hearing and Certificate of Appealability

          “Generally, a habeas petitioner is entitled to an evidentiary hearing in federal court if the

  petition ‘alleges sufficient grounds for release, relevant facts are in dispute, and the state courts

  did not hold a full and fair evidentiary hearing.’” Stanford v. Parker, 266 F.3d 442, 459 (6th Cir.

  2001) (quoting Wilson v. Kemna, 12 F.3d 145, 146 (8th Cir. 1994)). “In deciding whether to grant

  an evidentiary hearing, a federal court must consider whether the hearing could enable an applicant



                                                    19
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 20 of 21 PageID #: 851




  to prove the petition’s factual allegations, which, if true, would entitle the applicant to federal

  habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (citation omitted). The Magistrate

  Judge concluded that there is no need to hold an evidentiary hearing in the present matter. (R&R

  36). Ayers has not specifically objected to this determination, such that the Magistrate Judge’s

  recommendation is adopted. No evidentiary hearing will be held.

         Next, a certificate of appealability may be issued “only if the applicant has made a

  substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In other words,

  a petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

  the petition should have been resolved in a different manner or that the issues presented were

  adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

  (2000) (internal quotation marks omitted) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

  (1983)). When a claim is denied on procedural grounds, a petitioner seeking to appeal must show

  “that jurists of reason would find it debatable whether the petition states a valid claim of the denial

  of a constitutional right and that jurists of reason would find it debatable whether the district court

  was correct in its procedural ruling.” Id.

         The Magistrate Judge here recommended that a certificate of appealability should be

  denied as to Grounds I and II and granted as to Ground III. (R&R 36-37). This Court agrees that

  Ayers’ first ground for relief—regarding his status as a licensee—was procedurally defaulted and

  that no reasonable jurist would conclude otherwise. Similarly, the Court agrees that Ayers’ second

  ground for relief—regarding a police officer’s authorization to ask a trespasser to vacate—does

  not deserve further encouragement to proceed given the complete dearth of case law to support

  Ayers’ argument. Ayers objected to these recommendations by the Magistrate Judge; yet, despite

  his 92-page objection, the arguments for a certificate of appealability were conclusory and



                                                    20
Case 3:17-cv-00684-GNS-CHL Document 42 Filed 07/16/20 Page 21 of 21 PageID #: 852




  confined to footnotes. (Pet’r’s Obj. R&R 49 n.19, 69 n.22, 91 n.30). The Court will not consider

  such general objections. See Howard, 932 F.2d at 509. As to Ground III—regarding the failure

  to inform the jury about the directed verdict of not guilty on the prostitution-related charge—the

  Magistrate Judge recommended that a certificate of appealability be granted. (R&R 37). No party

  has objected to this determination, such that the Court will accept the recommendation of the

  Magistrate Judge.

                                      V.      CONCLUSION

         For the foregoing reasons, IT IS HEREBY ORDERED:

         1.      The Magistrate Judge’s Findings of Fact, Conclusions of Law, and

  Recommendation (DN 35) are ADOPTED as and for the opinion of this Court.

         2.      Petitioner’s Objection (DN 40) to the Magistrate Judge’s Findings of Fact,

  Conclusions of Law, and Recommendation (DN 35) is OVERRULED.

         3.      Petitioner’s Petition for Habeas Relief (DN 1) is DISMISSED WITH

  PREJUDICE.

         4.      A certificate of appealability pursuant to 28 U.S.C. § 2253(c) and Fed. R. App. P.

  22(b) is DENIED as to Grounds I and II of Petitioner’s Petition but GRANTED as to Ground III.




                                                                    July
                                                                    July 15,
                                                                         15, 2020
                                                                             2020
  cc:    counsel of record




                                                 21
